               Case 2:19-cv-00236 Document 135 Filed 07/17/19 Page 1 of 2 PageID #: 965

(06/2017)


                                    UNITED STATES DISTRICT COURT
                                                            for the

                                              Southern District of West Virginia

                   DON BLANKESNHIP,                            )
                                                               )
                                                               )
                                                               )
                          Plaintiff(s)                         )
                                                               )
                              v.                                      Civil Action No. 2:19-cv-00236
                                                               )
HONORABLE ANDREW NAPOLITANO (RET.), et al.,                    )
                                                               )
                                                               )
                                                               )
                         Defendant(s)                          )
                                             SUMMONS IN A CIVIL ACTION
                                               (for an Amended Complaint)
To: (Defendant’s name and address)
Paul Blest
1037 AVENT HL APT 4
RALEIGH, NC 27606-8003



            A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
Jeffrey S. Simpkins, Esq., SIMPKINS LAW; 102 E. 2nd Ave., Williamson, WV 25661;
(304) 235-2735; simpkinslawoffice@gmail.com

Jeremy Gray, Esq., EARLY SULLIVAN WRIGHTGIZER & McRAE LLP; 6420 Wilshire
Blvd., 17th Floor Los Angeles, CA 90048; (323) 301-4660; jgray@earlysullivan.com

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                         CLERK OF COURT


Date:
                                                                                   Signature of Clerk or Deputy Clerk
           Case 2:19-cv-00236 Document 135 Filed 07/17/19 Page 2 of 2 PageID #: 966


Civil Action No. 2:19-cv-00236

                                                PROOF OF SERVICE
                (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

        This summons for (name of individual and title, if any)
was received by me on (date)                                      .

        ’ I personally served the summons on the individual at (place)
                                                                           on (date)                            ; or

        ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                            , a person of suitable age and discretion who resides there,
        on (date)                          , and mailed a copy to the individual’s last known address; or

        ’ I served the summons on (name of individual)                                                                   , who is
        designated by law to accept service of process on behalf of (name of organization)
                                                                           on (date)                            ; or

        ’ I returned the summons unexecuted because                                                                           ; or

        ’ Other (specify):
                                                                                                                                     .


        My fees are $                      for travel and $                    for services, for a total of $          0.00          .


        I declare under penalty of perjury that this information is true.


Date:
                                                                                       Server’s signature



                                                                                   Printed name and title




                                                                                       Server’s address

Additional information regarding attempted service, etc:
